OPINION — AG — ** CONSTITUTIONALITY OF TEACHER SALARY INCREASES ** SENATE BILL NO. 434, SECT. 22, THIRTY FOURTH LEG. SESSION, PROVIDING FOR CERTAIN SPECIFIED TEACHER SALARY INCREASES IS CONSTITUTIONAL. THERE IS NO IRRECONCILABLE CONFLICT BETWEEN 70 Ohio St. 1974 Supp., 5-117 [70-5-117] GIVING LOCAL BOARDS OF EDUCATION GENERAL AUTHORITY TO FIX COMPENSATION OF TEACHERS AND STATUTES SUCH AS SECT. 22, SENATE BILL NO. 434 AND 70 Ohio St. 1974 Supp., 18-114 [70-18-114] WHICH MAKE SUCH GENERAL AUTHORITY SUBJECT TO MINIMUM SALARY REQUIREMENTS. CITE: 70 Ohio St. 1974 Supp., 18-114.1 [70-18-114.1] (JAMES C. LOCKHART)